DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,624,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the applications is a displaying of results which is obvious to one of ordinary skill in the art. The Claims are shown below: 
Current Application
Patent
Claim 1. A method for measuring an overall activity expenditure of a user with a vital signs monitoring device, comprising the steps of: receiving heart rate data from at least one heart rate sensor of the vital signs monitoring device, the sensor configured to measure or determine a heart rate of the user; receiving motion or acceleration data from at least one motion sensor of the vital signs monitoring device, the sensor configured to detect motion or acceleration data of the user; determining, by a processor of the vital signs monitoring device, a first activity energy expenditure based on the received heart rate data; determining, by the processor, a second activity energy expenditure based on the received motion or acceleration data; calculating, by the processor, a first probability of a high exertion of the user and a second probability of a low exertion of the user; extracting, by the processor, a feature set F based on at least one of the heart rate data and the motion or acceleration data, wherein the feature set F serve as predictors of a high or low exertion; classifying, by the processor, an exertion level and outputting the first and second probability as a function of the feature set F; determining, by the processor, a first weighting factor based on the first probability and a second weighting factor based on the second probability; and computing, by the processor, an overall activity expenditure based on: (i) the first activity energy expenditure based on heart rate data and weighted by the first weighting factor; and (ii) the second activity energy expenditure based on motion or acceleration data and weighted by the second weighting factor; wherein the first probability of a high exertion of the user (hH) is calculated using the formula: hH(F)=P(y=1|F; B,), and the second probability of a low exertion of the user (hL) is calculated using the formula: hL(F)=P(y=OAF; B,), where B, is a parameter set derived during a training phase for the user.
Claim 4. A method of monitoring vital signs or physiological parameters of a user, comprising the steps of: receiving heart rate data from at least one heart rate sensor configured to measure or determine a heart rate of a user, receiving motion or acceleration data from at least one motion sensor configured to detect motion or acceleration data of a user; determining a first activity energy expenditure based on the received heart rate data, determining a second activity energy expenditure based on the received motion or acceleration data; calculating a first probability of a high exertion of a user and a second probability of a low exertion of the user;  Serial No.: 15/564,593-5 - extracting a feature set F based on at least one of the heart rate data and the motion or acceleration data, wherein the feature set F serve as predictors of a high or low exertion, classifying an exertion level and outputting the first and second probability as a function of the feature set F, determining a first and second weighting factor based on the first probability and the second probability; hL(F)=P(y=O|F; B,), where Bc is a parameter set derived during a training phase for the user.
Claim 12. A wearable system configured to monitor a user, comprising: at least one heart rate sensor configured to measure or determine a heart rate of the user; at least one motion sensor configured to detect motion or acceleration data of the user; and a processor configured to: (i) determine a first activity energy expenditure based on the received heart rate data; (ii) determine a second activity energy expenditure based on the received motion or acceleration data; (iii) calculate a first probability of a high exertion of the user and a second probability of a low exertion of the user; (iv) extract a feature set F based on at least one of the heart rate data and the motion or acceleration data, wherein the feature set F serve as predictors of a high or low exertion; (v) classify an exertion level and outputting the first and second probability as a function of the feature set F; (vi) determine a first weighting factor based on the first probability and a second weighting factor based on the second probability; and (vii) compute an overall activity expenditure based on the first activity energy expenditure based on heart rate data and weighted by the first weighting factor, and the second activity energy expenditure based on motion or acceleration data and weighted by the second weighting factor; wherein the first probability of a high exertion of the user (hH) is calculated by the processor using the formula: hH(F)=P(y=1/F; B,), and the second probability of a low exertion of the user (hL) is calculated using the formula: hL(F)=P(y=OAF; B,), where B, is a parameter set derived during a training phase for the user.
Claim 1. A vital signs monitoring system, comprising: a processing unit configured to estimate an activity energy expenditure of a user, said processing unit comprises: a first input interface configured to receive heart rate data from at least one heart rate sensor configured to measure or determine a heart rate of a user, a second input interface configured to receive motion or acceleration data from at least one motion sensor configured to detect motion or acceleration data of a user, a first activity energy expenditure determining unit configured to determine a first activity energy expenditure based on heart rate data received via the first input interface, a second activity energy expenditure determining unit configured to determine a second activity energy expenditure based on motion or acceleration data received via the second input interface; a probability estimating unit configured to calculate a first probability of a high exertion of a user and a second probability of a low exertion of the user wherein the probability estimating unit comprises: a feature set unit configured to extract a feature set F based on at least one of the heart rate data and/or the motion or acceleration data, wherein the feature set F serve as predictors of a high or low exertion, a classification unit configured to classify an exertion level and to output the first probability and the second probability as a function of the feature set F, a weighting unit configured to determine a first weighting factor and a second weighting factor based on the first and the second probability, respectively, and an activity exnergy expenditure calculating unit configured to compute an overall activity energy expenditure based on the first activity energy expenditure based on heart rate data weighted by the first weighting factor and on the at Serial No.: 15/564,593- 3 - second activity energy expenditure based on motion or acceleration data weighted by the second weighting factor; wherein the first probability of a high exertion of the user (hH) is calculated using the formula: hH(F)=P(y=1/F; B,), and the second probability of a low exertion of the user (hL) is calculated using the formula: hL(F)=P(y=OAF; B,), where Bc is a parameter set derived during a training phase for the user; and a display to output the overall activity energy expenditure.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a processor with sensors for calculating a probability of a high or low exertion. This judicial exception is not integrated into a practical application because there is no tangible output to the invention and the calculation could possibly be done via pen and paper or mentally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no positive recitation of any additional elements that would do anything practical with the resultant calculation. The 101 Analysis is shown below:
Step 1: Do the claims recite one of the statutory categories of matter (i.e. method, apparatus, etc.)? YES, claims 1-11 recite a method, claims 12-20 recite an apparatus.
Step 2a Prong 1: Is there an abstract idea involved? YES, claim language mathematical formulas and calculations are recited in the claim language used for electrogram signal analysis, which constitutes a judicial exception.
Step 2a Prong 2: Do the claims recite additional elements that integrate the exception into a practical application? NO, the method claims recite the use of an electronic processor and a plurality of sensors while the apparatus claims recite the use of a processor and a plurality of sensors. These are necessary and common features used in bio and there do not appear to be any additional elements recited for any practical applications. The mathematical formulas may be used to perform calculations to determine an outcome, but there is no treatment or other tangible outcome done with the resultant calculations. 
Step 2B: Do the additional elements amount to “Significantly More” than the judicial exception? NO, see reason given in Step 2A Prong 2.
The Examiner recommends adding in claim language to address treatment of a patient using this invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, the claims recite conditional probability formulas that define a 1 or 0 based on the parameter set F, but it is unclear how the parameter set Bc contributes to the probability function. The Examiner cites the mention of Bc and the probability functions on pages 9-10 in the Specification, but not enough explanation is given for what Bc is supposed to be. Is Bc a set of threshold values that F is compared with? Further clarification is needed. 
Independent claims 1 and 12 are rejected under USC 112, therefore respective dependent claims 2-11 and 13-20 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmed (US 2014/0073486 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792  

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792